Title: To George Washington from Anthony Wayne, 1 February 1790
From: Wayne, Anthony
To: Washington, George

 

Sir
Richmond State of Georgia 1st Feby 1790

Since the organization of the Federal System, & the establishment of the several departments, I have not presumed to address your Excellency respecting occurrencies in this Quarter, least it shou’d be improper—being totally unacquainted with the Mode now observed, but I have occasionally wrote to the Secy at War—giving such infor[m]ation as I deemed of moment, in full confidence that it wou’d be communicated to your Excellency!
At present the Indians are quiet—but I am apprehensive that this seeming serenity, will prove to be that calm—which precedes a storm, & that they are only waiting for the leaves of the forest to put forth: the frequent incursions they have made into this State for these two years past, & the losses I have sustained by them, together with the precarious tenor by which property is at present held in Georgia, as it depends upon the whim or caprice of Mr McGilvery & the temper of the Indians, which I have ground to believe is not very placid at this moment; has at last determined me to give up every idea of becoming an inhabitant of this place, & I am making my arrangements accordingly—my family have always continued upon my paternal Estate at Waynesborough in Pennsylvania which renders this disagreeable business more easy!
Permit me now to address you upon a subject to me very interesting! from the late recommendation of your Excellency to the Senate & house of Representatives in Congress, I have not a doubt, but that there will be a Military establishment, I therefore take the liberty of soliciting your Excellency for such appointment as you think my former standing in the Army, services & abilities may merit.
It’s a profession of which I am fond—the tactics have been my principle study at leasure hours in this recess—which added to former experiences meliorated by time & reflection, produces a confidence, that whatever discription of troops, may be committed to my charge, either Regulars or Militia, or both—whether Legionary or in seperate Corps—will be perfected in discipline & Manoeuvre, & rendered equally fit for actual service to any in the Union in equal time—pardon this zeal—I feel what I express!

I must acknowledge that I have been much, very much deceived & disappointed in my views & expectations in this Quarter, having placed a very considerable property within reach of the Savages, altho’ on the sea board, the personal part thereof is either distroyed or lost to me forever, & the land must remain a desert, until peace can be made with the Indians, & proper posts established to insure the permanency of that peace.
Under those circumstances I have a double inducement to solicit your Excellency for an appointment, & shall hold myself in readiness to act in any Quarter of America where you may please to direct me, & to serve you with the best services of your Excellency’s Most Obt & most devoted Hum. Sert

Anty Wayne

